            Case 2:19-mj-02608-PLD Document 1 Filed 01/07/20 Page 1 of 20




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 IN THE MATTER OF THE APPLICATION                     )
 OF THE UNITED STATES OF AMERICA                      )
                                                      )     Magistrate No. 19-mj-2608
 FOR AN ORDER AUTHORIZING THE
                                                      )
 SEARCH OF 3 CELLULAR TELEPHONES,
                                                      )
 AS LISTED IN ATTACHMENT A, SEIZED                    )
 INCIDENT TO ARREST                                   )

                             AFFIDAVIT IN SUPPORT OF
                      AN APPLICATION FOR SEARCH WARRANTS

       I, Melissa Laukaitis, Special Agent of the United States Drug Enforcement Administration

("DEA"), being first duly sworn, ~ereby depose and state as follows:

                     INTRODUCTION AND AGENT BACKGROUND

       I.      This is an Affidavit provided in support of an application for a search warrant

pursuant Federal Rule of Criminal Procedure 41. Specifically, I seek a search and seizure warrant

authorizing the search and seizure of:

               a.     one (1) black Apple !Phone XS cellular telephone, bearing serial number

F2LZ57GZKPHG and model number NT6J2LL/A and seized by law enforcement officers from

the person ofQuaruan CHANCE on December 30, 2019 ("TARGET DEVICE 1");

               b.     one (1) silver and black !Phone 6 cellular telephone, bearing IMEI number

355402077873684 and model number Al586 and seized by law enforcement officers from the

center 6onsole cup area of the vehicle Quaruan CHANCE was operating on December 30, 2019

("TAR6ET DEVICE 2"); and                   .                  .                         .
     !
               c.     one (1) black !Phone cellular telephone, bearing FCC ID number BCG-

E3085A and model number Al 660 and seized by law enforcement officers from the center console
             Case 2:19-mj-02608-PLD Document 1 Filed 01/07/20 Page 2 of 20



cup area of the vehicle Quaruan CHANCE was operating on December 30, 2019 ("TARGET

DEVICE 3") (collectively, the "TARGET DEVICES").

        2.       The applied for warrant would authorize the forensic examination of the TARGET

DEVICES for the purpose_, of identifying electronically stored data particularly described in

Attachment B and using the protocols described in Attachment B by members of the DEA, or their

authorized representatives, including but not limited to other law enforcement agents assisting the

above described investigation. The TARGET DEVICES are currently in the custody of the DEA.

       3.        The TARGET DEVICES have been in secure law enforcement custody since the

time they were recovered (the circumstances of which are explained more fully below). In my

training and experience, I know that the devices have been stored in which their contents are, to

the extent material to this investigation, in substantially the same state as they were when the

devices first came into the possession of law enforcement.

       4.        I am an investigative or law enforcement officer of the United States within the

meaning of Title 18, United States Code, Section 2510(7); that is, an officer of the United States

who is empowered by law to conduct investigations of and to make arrests for offenses enumerated

in Title 18, United States Code, Section 2516.

       5.        I am a Special Agent with the DEA, having been employed as such for

approximately the past thirteen (14) years. I am currently assigned to the DEA Pittsburgh District

Office, Group 62. As part of my duties, I am authorized to conduct investigations of persons who

engage in drug trafficking offenses; specifically, the unlawful distribution of controlled dangerous

substances in violation of Title 21 United States Code, Sections 841 and 846. I have obtained the

information below through my direct involvement in this investigation and through other DEA

Special Agents; Task Force Officers, State Officers, as well as reliable confidential sources.

                                                 2
             Case 2:19-mj-02608-PLD Document 1 Filed 01/07/20 Page 3 of 20



        6.        Your Affiant has been involved in narcotics related arrests and the execution of

search warrants which resulted in the seizure of narcotics, and '1;Ssisted in the supervision of

activities of informants who provided information and assistance resulting in drug buys. During

the course of Your Affiant' s training and experience, Your Affiant has become familiar with the

methods and techniques associated with the distribution of narcotics, the laundering of drug

proceeds, and the organization of drug conspiracies.            In the course of conducting these

investigations, Your Affiant has been involved in the use of the following investigative techniques:

interviewing informants and cooperating witnesses, conducting physical surveillance, conducting

and participating in short-term and long-term undercover operations including reverse undercover

drug operations, consensual monitoring and recording of both telephonic and non-telephonic

communications, analyzing pen register data, conducting court-authorized wire and oral

interception electronic surveillance, and preparing and executing search warrants which have led

to substantial seizures of narcotics, firearms, contraband, and evidence of criminal activity.

       7.         During my assignment with the DEA, I have participated in a wide variety of

international and domestic investigations, including money laundering, drug trafficking, and

airport interdiction. I have been the case agent for major narcotic investigations that led to the

indictment of numerous individuals.       I have been the affiant for, and participated in, numerous

wiretap investigations during which I have monitored hundreds of hours of conversations between

drug dealers.

       8.     ,   I have received specialized training in multiple sessions and/or seminars on the sale

and packaging of controlled substances, as well as firearms recognition and the characteristics of

an armed gunman. I have utilized this training and experience and have participated in numerous

significant arrests for illegal drug trafficking and/or the criminal possession/use of firearms .. As a

                                                    3
                 Case 2:19-mj-02608-PLD Document 1 Filed 01/07/20 Page 4 of 20



result of these investigations, my training and experience, conversations with other agents, and

interviews of drug users and traffickers, I am familiar with the methods and language used by

traffickers to smuggle, store, and distribute drugs, collect and launder drug proceeds, and avoid

getting caught by law enforcement officers.

        9.           As part of my duties, I am authorized to conduct investigations of persons who

engage in drug trafficking offenses; specifically, the unlawful distribution of controlled dangerous

substances in violation of Title 21 United States Code, Sections 841 and 846. I have obtained the

information below through my direct involvement in this investigation and through other DEA

Special Agents; Task Force Officers, and other local officers, as well as several reliable

confidential sources.

        10.         Based on the facts set forth in this Affidavit, I submit there is probable cause to
            ./



believe that Quaruan CHANCE ("CHANCE'') has committed violations of Title 21 U.S.C. § 841,

distribution and possession with the intent to distribute controlled dangerous substances. The

statements contained in this Affidavit are based primarily on· discussions with other law

enforcement agents and witnesses, information provided to me by other law enforcement agents,

review of ·documents and records, and my personal knowledge, observations, experience and

training.        Because this Affidavit is being submitted for the limited and specific purpose of

supporting an application for search warrants for the TARGET DEVICES, I have not included

every fact known to law enforcement concerning this investigation. I have not, however, omitted

any facts that would tend to defeat a finding of probable cause.




                                                     4
          Case 2:19-mj-02608-PLD Document 1 Filed 01/07/20 Page 5 of 20



                                      PROBABLE CAUSE

        11.    On December 30, 2019, Pennsylvania State Police Troopers (the "Troopers")

observed a 2019 Jeep, bearing New York registration JFH7024 (the "2019 Jeep"), 1 traveling

westbound on Interstate 76 near mile marker 80.7 in Westmoreland County, Pennsylvania and

within the Western District of Pennsylvania. The Troopers observed the 2019 Jeep following too

closely to another vehicle, changing lanes without signal, and driving in the left lane without a

need to pass. Based upon these traffic violations, the Troopers initiated a traffic stop on the 2019

Jeep.

        12.    The Troopers identified CHANCE as the driver and sole occupant of the 2019 Jeep.

Upon making initial contact with CHANCE, the Troopers observed him in possession of

TARGET DEVICE 1. During the course of the traffic stop, the Troopers developed suspicion

that CHANCE was involved in drug trafficking. Therefore, they asked CHANCE for consent to

search the 2019 Jeep. CHANCE voluntarily consented to a search of the 2019 Jeep. The Troopers

then began to search the 2019 Jeep. During the search, the Troopers located an aftermarket hidden
                                                                                          '

compartment in the front center console of the 2019 Jeep.

        13.    After gaining access to the hidden compartment, the Troopers recovered

approximately one kilogram of suspected cocaine from inside of the compartment.                The

approximately one kilogram of suspected cocaine was transfen:ed to the DEA's evidence control.

Your Affiant field tested the suspected cocaine, which tested positive for cocaine, a schedule II

controlled substance. I also weighed the cocaine, and the gross weight of the cocaine, including

the heat-sealed packaging material, was 1.03 kilograms. Therefore, I believe that the total net



        The 2019 Jeep is registered to a female at an address in Island Park, New York.

                                                 5
          Case 2:19-mj-02608-PLD Document 1 Filed 01/07/20 Page 6 of 20



weight of the cocaine, which does not include the weight of the heat-sealed packaging material, is

at least 500 grams. I further believe that, based upon my training, knowledge, and experience, the

possession of at least 500 grams of cocaine indicates an intent to distribute and not merely personal

use.

        14.       The Troopers located a large quantity of United States Currency wrapped in rubber

bands in the center console adjacent to the one kilogram of cocaine. Your Affiant knows, through

my training, knowledge, and experience, that drug traffickers routinely possess large quantities of

United States Currency as proceeds from their drug trafficking or as payment for additional

quantities of drugs. The Troopers also recovered TARGET DEVICE 2 and TARGET DEVICE

3 in the center console cup area of the 2019 Jeep. Your Affiant knows, through my training,
                                                                     )

knowledge, and experience, that drug traffickers routinely utilize multiple cellular telephones to

facilitate their drug trafficking for the purpose of eluding law enforcement detect_ion.

        15.       Finally, from the 2019 Jeep, the Troopers also recovered a New Yo.rk Police

Department, Traffic Enforcement Division, Violation Tow Service, Vehicle Processing Record

Receipt for a payment related to the 2019 Jeep dated December 10, 2019. CHANCE is listed as
              \                               '
the individual from whom the payment was received.

       EVIDENCE COMMONLY GENERATED BY DRUG-TRAFFICKING AND
           ELECTRONIICALLY STORED IN CELLULAR TELEPHONES

       16.        Your Affiant is aware through both training as well as experience gained through

multiple narcotics investigations, the targets of those narcotics investigations utilize cellular

telephones to not only arrange meetings with their drug customers but also speak with fellow co-

conspirators as well as their drug sources of supply. Your Affiant is also aware that these targets

also utilize multiple cellular telephones at one time in an effort to not only thwart detection by law


                                                  6
          Case 2:19-mj-02608-PLD Document 1 Filed 01/07/20 Page 7 of 20



enforcement but also to compartmentalize their drug trafficking customers to one phone, their co-

conspirators to another phone, and their drug source of supply to yet another phone.

        17.     Based upon my training and experience, I am aware that it is generally a common

practice for drug traffickers to store the names and phone numbers of drug customers and

photographs and video detailing illegal activities in cellular telephones. Because drug traffickers

in many instances will "front" (that is, sell on consignment) controlled substances to their clients,

and/or will be "fronted" controlled substances from their supplier~, such record-keeping is

necessary to keep track of amounts paid and owed, and such records will also be maintained close

at hand so as to readily ascertain current balances. Often drug traffickers keep "pay and owe"

records to show balances due for drugs sold in the past ("pay") and for payments expected ("owe")

as to the trafficker's supplier(s) and the trafficker's dealer(s). Additionally, drug traffickers must

maintain telephone and address listings of clients and suppliers and keep them immediately

available in order to efficiently conduct their drug trafficking business.

        18.    Persons involved in significant drug trafficking typically conceal within

automobiles large amounts of currency, financial instruments, precious metals, jewelry and other

items of value, and/or proceeds of drug transactions and evidence of financial transactions relating

to obtaining, transferring, secreting, or spending large sums of money derived from narcotic

trafficking activities. This type of evidence can also be stored in applications that are commonly

found on "SMART" .cellular telephones, such as the TARGET DEVICES that are referenced

throughout this affidavit.

        19.    Members of Drug Trafficking Organizations ("DTO") often take group

photographs with other enterprise members posing with paraphernalia, money and/or drugs. Many



                                                  7
          Case 2:19-mj-02608-PLD Document 1 Filed 01/07/20 Page 8 of 20



cellular telephones have a camera feature that is readily capable of capturing and storing these

group photos.

        20.     Members' ofDTOs often store each other's phone numbers and contact information

in the directories of their cellular phones.

        21.     Based on my experience and familiarity with cellular telephones, I am· aware that

the telephones have voicemail and telephone dhectory features, as well as camera features which

allow the user to take photographs and store them in the cellular phone's memory card. Based on

my experience and training, statements by other law enforcement officers, and personal

observations, I know that because of the storage capacity of cellular telephones, the portability of

cellular telephones, the ease with which information stored on a cellular telephone may be accessed

and/or organized, and the need for frequent communication in arranging narcotics transactions,

cellular telephones are frequently used by individuals involved in drug trafficking. In particular,

I and other law enforcement officers have found that information frequently maintained on cellular

telep?ones includes the contact numbers of other co-conspirators, contact numbers for narcotics

customers and stored photographs of DTO activities. This evidence will come in the form of caller

identification information, call log information, telephone numbers, address information, or other

identification information; as well as opened and unopened voicemail and/or text messages,

photographs, videos and information about access to the Internet.

       22.      Members of DTOs routinely use multiple physical phones in succession as one

breaks or the DTO feels that the number associated with the phone is compromised to Law

.Enforcement. The physical phone may no longer be an active communicative device, however

many times, these old phones are not discarded as they possess value to the DTO. The replaced

device contains within it the contact information for drug customers of the DTO, and many times

                                                 8
             Case 2:19-mj-02608-PLD Document 1 Filed 01/07/20 Page 9 of 20



· these_phones are maintained as digital phone books should the new active phone become unusable

 or unavailable. Furthermore, these replaced phones are commonly kept in a relatively accessible

 location where either all or select members of the DTO can access the information within should

 it become necessary. As stated above, members of DTOs routinely take photographs and or

memorialize other information of evidentiary value within these replaced ph9nes. As such, it is

c~mmon to recover a multitude of otherwise inactive phones especially at locations central to or

important to the DTO.

                                       TECHNICAL TERMS

           23.   Wireless telephone:    A wireless telephone (or mobile telephone, or cellular

telephone) is a handheld wireless device used for voice and data communications through radio

signals.     These telephones send signals through networks of transmitters/receivers, enabling

communication with other wireless telephones or traditional "land line" telephones. A wireless

telephone usually contains a "call log," which records the telephone number, date, and time of

calls made to and from the phone. In addition to enabling voice communications, wireless

telephones offer a broad range of capabilities. These capabilities include: storing names and phone .

numbers in electronic "address books;" sendi!lg, receivi11,g, and storing text messages and e-mail;

taking, sending, receiving, and storing still photographs and moving video; storing and playing

back audio files; storing dates, appointments, and other information on personal calendars; and

accessing and downloading information from the Internet. Wireless telephones may also include

global positioning system ("GPS") technology for determining the location of the device.

       24.       GPS: A GPS navigation device uses the Global Positioning System to display its

current location. It often contains records the locations where it has been. Some GPS navigation

devices can give a user driving or walking directions to another location. These devices can

                                                 9
         Case 2:19-mj-02608-PLD Document 1 Filed 01/07/20 Page 10 of 20



contain records of the addresses or locations involved in such navigation. The Global Positioning

System (generally abbreviated "GPS") consists of 24 NAVSTAR satellites orbiting the Earth.

Each satellite contains an extremely accurate clock. Each satellite repeatedly transmits by radio a

mathematical representation of the current time, combined with a special sequence of numbers.

These signals are sent by radio, using specifications that are publicly available. A GPS antenna

on Earth can receive those signals. When a GPS antenna receives signals from at least four

satellites, a computer connected to that antenna can mathematically calculate the antenna's

latitude, longitude, and sometimes altitude with a high level of precision.

       25.     Internet: The Internet is a global network of computers and other electronic devices

that communicate with each other. Due to the structure of the Internet, connections between

devices on the Internet often cross state and international borders, even when the devices·

communicating with each other are in the same state.

                 ELECTRONIC STORAGE AND FORENSIC ANALYSIS

       26.     Based on my knowledge, training, and experience, I know that electronic d~vices ·

can store information for long periods of time. Similarly, things that have been viewed via the

Internet are typically stored for some period of time on the device. This information can sometimes

be recovered with forensic tools.

       27.     As further described in Attachment B, this application seeks permission to locate

not only electronically stored information that might serve as direct evidence of the crimes

described on the warrant, but also forensic evidence that establishes how each device was used,

the purpose of its use, who used it, and when. There is probable cause to believe that this forensic

electronic evidence might be on the devices because:



                                                 10
         Case 2:19-mj-02608-PLD Document 1 Filed 01/07/20 Page 11 of 20



               a.       Data on the storage medium can provide evidence of a file that was once on

the storage medium but has since been deleted or edited, or of a deleted portion of a file (such as

a paragraph that has been deleted from a word processing file).

               b.       Forensic evidence on a device can also indicate who has used or controlled

the device. This "user attribution" evidence is analogous to the search for "indicia of occupancy"

while executing a search warrant at a residence.

               c.       A person with appropriate familiarity with how an electronic device works

may, after examining this forensic evidence in its proper context, be able to draw conclusions about

how electronic devices were used, the purpose of their use, who used them, and when.

               d.       The process of identifying the exact electronically stored information on a

storage medium that are necessary to draw an accurate conclusion is a dynamic process. Electronic

evidence is not always data that can be merely reviewed by a review team and passed along to

investigators. Whether data stored on a computer is evidence may depend on other information

stored on the computer and the application of knowledge about how a computer behaves.

Therefore, contextual information necessary to understand other evidence also falls within the

scope of the warrant.

               e.       Further, in finding evidence of how a device was used, the purpose of its

use, who used it, and when, sometimes it is necessary to establish that a particular thing is not

present on a storage medium.

       28.     Nature of examination.      Based on the_ foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of the devices consistent
         .               .
with the warrant. The examination may require authorities to employ techniques, including but



                                                 11
         Case 2:19-mj-02608-PLD Document 1 Filed 01/07/20 Page 12 of 20



not limited to computer-assisted scans of the entire medium, that might expose many parts of the

devices to human inspection in order to determine whether it is evidence described by the warrant.

       29.     Manner· of execution. Because this warrant seeks only permission to examine

devices already in law enforcement's possession, the execution of this warrant does not involve

the physical intrusion onto a premises. Consequently, I submit there is reasonable cause for the

Court to authorize execution of the warrant at any time in the day or night.

                                         CONCLUSION

       30.     Based upon all of the foregoing, there is probable cause to conclude that, in the

Western District of Pennsylvania, CHANCE violated Title 21 U.S.C. § 841, distribution and

possession with the intent to distribute controlled dangerous substances. Further there is probable

cause to believe that evidence of these crimes will be found upon searching the TARGET

DEVICES.

       31.     WHEREFORE, I respectively request that the Court issue a warrant authorizing

members of the DEA, or their authorized representatives, including but not limited to other law

enforcement agents assisting in the above described investigation, to search the TARGET

DEVICES, as described in Attachment A, for the purpose of identifying electronically stored data

particularly described in Attachment B and using the protocols described in Attachment B.




                                                12
           Case 2:19-mj-02608-PLD Document 1 Filed 01/07/20 Page 13 of 20



          The above information is true and correct to the best of my knowledge, information and

belief.




                                             MELSALAUKAITIS
                                             Special Agent
                                             Drug Enforcement Administration


Sworn and subscribed to me this.31st day of December, 2019.




                                             The Honorable Patrfo[a:r::;,~- ,odge · - .,_~' · .
                                                                    ...-,_,;..   _..-,,- ~ -~•   ,-..,   \   r




                                             United States Magistfaje:J11 g~,.--     --: · · ·
                                                                                 ·'·<:·' 1:~--:;~'




                                                13
         Case 2:19-mj-02608-PLD Document 1 Filed 01/07/20 Page 14 of 20



                                       ATTACHMENT A

                                      Items to Be Searched

       The items to be searched are

               a.      one (1) black Apple !Ph.one XS cellular telephone, bearing serial number
                                                                                     I

F2LZ57GZKPHG and model number NT6J2LL/A and seized by law enforcement officers from

the person of Quaruan CHANCE on December 30, 2019 ("TARGET DEVICE 1");

               b.      one (1) silver and black !Phone 6 cellular telephone, bearing IMEI number

355402077873684 and model number Al586 and seized by law enforcement officers the center

console cup area of the vehicle Quaruan CHANCE was operating on December 30, 2019

("TARGET DEVICE 2"); and

               c.      one (1) black !Phone cellular telephone, bearing FCC ID number BCG-

E3085A and model number Al 660 and seized by law enforcement officers from the center console

cup area of the vehicle Quaruan CHANCE was operating on December 30, 2019 ("TARGET

DEVICE 3") (collectively, the "TARGET DEVICES").

       The TARGET DEVICES are currently in DEA custody and are stored in a manner that is

designed to preserve the electronic data. The TARGET DEVICES will be charged and powered

on. The device(s) and all readable and searchable contents will be downloaded to a "CelleBrite"
                                -
or "XRY" or similar device. The contents downloaded on the "CelleBrite" or "XRY" or similar

device will then. be copied to a readable computer disc and reviewed by your affiant. A search

warrant return will be provided to the Court thereafter.




                                                 14
          Case 2:19-mj-02608-PLD Document 1 Filed 01/07/20 Page 15 of 20



                                         ATTACHMENT B

                                    Particular Items to be Seized

         Any and all fruits, contraband, records, evidence and instrumentalities relating to violations

of Ti,tle 21, United States Code, Sections 841, including:

         1.     All records on the TARGET DEVICES described in Attachment A that relate to

drug trafficking in violation of 21 U.S.C. § 841 including:
     \




                a.      Evidence of communications referring to or relating to illegal narcotics or

narcotics trafficking, including records of telephone calls, emails, instant messaging, or other

records of communications, and including the identity of phone numbers, email accounts, or other

electronic accounts used for such communications;

                b.      Evidence of communications with suppliers, purchasers, prospective

suppliers, or prospective purchasers of illegal narcotics, including records of telephone calls,

emails, instant messaging,
                       J
                           or other records of communications, and including the identity of phone

numbers, email accounts, or other electronic accounts used for such communications;

                c.      Evidence of communications referring to or relating to firearms and/or

ammunition, including records of telephone calls, emails, instant messaging, or other records of

communications, and including the identity of phone numbers, email accounts, or other electronic

accounts used for such communications;

                d.      Documents, including photographs and video, depicting illegal narcotics,

drug paraphernalia, firearms, ammunition:, and violence related to the same;

                e.      Documents, including video and/or audio recordings, discussing and/or

referring to illegal narcotics, drug paraphernalia, firearms, or ammunition;



                                                  15
            Case 2:19-mj-02608-PLD Document 1 Filed 01/07/20 Page 16 of 20



                f.     Any and all information revealing the identity of co-conspirators in drug

trafficking and/or firearm-related activity;

                g.     Any and all bank records, transactional records, records of wire transfers,

checks, credit card bills, account information, and other financial records;

                h.     Any and all information suggesting sudden or unexplained wealth and/or

unidentified conspirators;

                1.     Any and all information identifying the sources of supply and/or

unidentified conspirators may have secured illegal narcotics, drug paraphernalia, firearms, and/or

ammunition; and

                J.     Any and all. information recording the scheduling of travel and/or

unidentified conspirators, including destinations, dates of travel, and names used during travel.

       2.       All text messaging, call logs, emails, and/or other records of communication

relating to the planning and operation of drug trafficking, in violation of 21 U.S.C. § 841.

       3.       Evidence of user attribution showing who used, owned, or controlled the TARGET

DEVICES at the time the things described in this warrant were created, edited, or deleted, such as

logs, registry entries, configuration files, saved usernames and passwords, documents, browsing

history, user profiles, email, email contacts, "chat," instant messaging logs, photographs, and

correspondence.

       4.       Evidence of software· that would allow others to control the TARGET DEVICES,

such as viruses, Trojan horses, and other forms of malicious software, as well as evidence of the

presence or absence of security software designed to detect malicious software.

       5.       Evidence of the lack of such malicious software.



                                                 16
         Case 2:19-mj-02608-PLD Document 1 Filed 01/07/20 Page 17 of 20



        6.     Evidence indicating how and when the TARGET DEVICES were accessed or

used to determine the chronological context of TARGET DEVICES access, use, and events

relating to the crimes under investigation and to the TARGET DEVICES user.

       7.      Evidence indicating the TARGET DEVICES user's state of mind as it relates to

the crime under investigation.

       8.      Evidence of the attachment to the TARGET DEVICES of other storage devices

or similar containers for electronic evidence.

       9.      Evidence of counter-forensic programs (and associated data) that are designed to

eliminate data from the TARGET DEVICES.

       10.     Evidence of the times the TARGET DEVICES were used.

       1 I.    Evidence of how the TARGET DEVICES were used and the purpose of its use

including firewall logs, caches, browsing history, cookies, "bookmarked" or "favorite" web pages,

temporary Internet directory or "cache," search terms that the user entered into any Internet search

engine, records of user-typed- web addresses, and other records of or information about the

TARGET DEVICES' Internet activity.
                    '-----

       12.     Records of or information about Internet Protocol addresses used by the TARGET

DEVICES.

       13.     Passwords, encryption keys, and other access devices that may be necessary to

access the TARGET DEVICES.

       14.     Documentation and ·-manuals that may be necessary to access the TARGET

                             a
DEVICES or to conduct forensic examination of the TARGET DEVICES.

       15.     Contextual information necessary to understand the evidence described in this

attachment.

                                                 17
         Case 2:19-mj-02608-PLD Document 1 Filed 01/07/20 Page 18 of 20



        16.    All serial numbers or International Mobile Equipment Identity (IMEI) numbers

associated with any cellular telephones.

        17.    Log files, contact information, phone books, voicemails, text messages, draft

messages, other stored communication, calendar entries, videos, and photographs related to

matters described above.

       In searching the TARGET DEVICES, the federal agents may examme all of the

information contained in the TARGET DEVICES to view their precise contents and determine

whether the TARGET DEVICES and/or information fall within the items to be seized as set forth

above. In addition, they may search for and attempt to recover "deleted," "hidden," or encrypted

information to determine whether the information falls within the list of items to be seized as set

forth above.

       As used above, the terms "records" and "information" includes all forms of creation or

storage, including any of the following:

               a.      Any form of computer or electronic storage (such as hard disks or other

media that can store data);

               b.      Text messages or similar messages such as SMS or IM, saved messages;

deleted messages, draft messages, call logs, all phone settings (i.e. call, messaging, display),

                                '
priority senders, photographs, videos, links, account information, voicemails and all other voice

recordings, contact and group lists, and favorites;

               c.      Pictures, all files, cloud files and relevant data without password access,

storage information, documents, videos, programs, calendar information, notes, memos, word

documents, PowerPoint documents, Excel Spreadsheets, and date and time data;



                                                 18
         Case 2:19-mj-02608-PLD Document 1 Filed 01/07/20 Page 19 of 20



                d.      Payment information, to include account numbers, names, addresses,

methods of payment, amounts, additional contact information, and financial institutions;

                e.      Lists and telephone numbers (including the number of the phone itself),

names, nicknames, indicia of ownership and/or use, and/or other contact and/or identifying data of

customer, co-conspirators, and financial institutions;

                f.     Applications     (Apps),   to    include   subscriber inforination, provider

information, login information, contact and group lists, favorites, history, deleted items, saved

items, downloads, logs, photographs, videos, links, messaging or other communications, or other

identifying information;

               g.      Social media sites to include, name and provider information of social

media network(s), profile name(s), addresses, contact and group lists (i.e. friends, associates, etc.),

photographs, videos, links, favorites, likes, biographical information (i.e. date of birth) displayed

on individual page(s), telephone numbers, email addresses, notes, memos, word documents,

downloads, status, translations, shared information, GPS, mapping, and other information

providing location and geographical data, blogs, posts, updates, messages, or emails;

               h.      Any information related to co-conspirators (including names, addresses,

telephone numbers, or any other identifying information);

               1.      Travel log records from GPS data (i.e. Google Maps and/or other Apps),

recent history, favorites, saved locations and/or routes, settings, account information, calendar

information, and dropped_pinpoint information;

               J.      Internet service provider information, accounts, notifications, catalogs, Wi-
                                                    .                                   '
Fi information, search history, bookmarks, favorites, recent tabs, deleted items and/or files,

downloads, purchase history, photographs, videos, links, calendar information, settings, home

                                                  19
         Case 2:19-mj-02608-PLD Document 1 Filed 01/07/20 Page 20 of 20



page information, shared history and/or information, printed history and/or information, or

location data;

                 k.    Email data, including email addresses, IP addresses, DNS provider

information, telecommunication service provider information, subscriber information, email

provider information, logs, drafts, downloads, inbox mail, sent mail, outbox mail, trash mail, junk

mail, contact lists, group lists, attachments and links; and any additional information indicative of

operating a sophisticated fraud scheme, or other criminal violations;

                 I.    Any handmade form (such as writing);

                 m.    Any mechanical form (such as printing or typing); and

                 n.    Any photographic form (such as microfilm, microfiche, prints, slides,

negatives, videotapes, motion pictures, or photocopies).

       The term "computer" includes all types of electronic, magnetic, optical, electrochemical,

or other high speed data processing devices performing logical, arithmetic, or storage functions,

including desktop computers, notebook computers, cellular telephones, tablets, server computers,

and network hardware.

       The term "storage medium" includes any physical object upon which computer data can

be recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs, and

other magnetic or optical media.




                                                 20
